 1   McGREGOR W. SCOTT
     United States Attorney
 2   LEE S. BICKLEY
     KELLI L. TAYLOR
 3   KEVIN C. KHASIGIAN
     Assistant U.S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:13-CR-00084-GEB
12                 Plaintiff,                           ORDER TO INCORPORATE MONEY
                                                        JUDGMENT ORDER INTO JUDGMENT
13          v.                                          IN A CRIMINAL CASE
14   SURJIT SINGH, ET AL.,
15                 Defendants.
16

17

18          The Stipulation and Order for Money Judgment entered November 13, 2018, is hereby made

19 final as to defendant Surjit Singh and shall be incorporated into the Judgment in a Criminal Case filed
20 November 19, 2018.

21          SO ORDERED.
     Dated: November 21, 2018
22

23

24

25
26

27

28
                                                        1
29                                                               Order to Incorporate Money Judgment Order Into Judgment

30
